Citation Nr: 0422978	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis claimed as due to exposure to asbestos.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to May 1946 and again from January 1951 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for asbestosis 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a lung condition, claimed as 
asbestosis, due to exposure to asbestos during service.  He 
served in the Navy from August 1944 to May 1946 and again 
from January 1951 to November 1954.  His duties reportedly 
included cooking in a galley filled with asbestos wrapped 
steam pipes and working as a deck hand with asbestos paint.  
Other records on file indicate that the veteran may have had 
some exposure to asbestos after service.  It is noteworthy 
that asbestos insulation was prevalent aboard Navy ships.  
Hence, it may be conceded that he was exposed to asbestos in 
service.

While exposure to asbestos in service may be conceded, the 
file contains conflicting medical opinions as to whether or 
not the veteran actually has a current lung disability that 
is in fact due to such exposure.  Favoring the veteran's 
claim is a July 1998 report from a private physician, P.H.L., 
M.D., which provided the following opinion based on PA and 
lateral chest radiographs:  "Bilateral interstitial fibrotic 
changes consistent with asbestosis in a patient who had an 
adequate exposure history and latent period."  Against the 
claim is a December 2001 examination report noting "no 
pleural thickening or calcification to suggest prior asbestos 
exposure."  A new examination is indicated to resolve 
competing medical opinions.

Furthermore, additional medical records pertinent to this 
claim may be available.  The veteran was seen with regard to 
his lung problems at a private facility in the fall of 2001.  
The file contains the report of a September 2001 pulmonary 
function test performed by E.P., M.D.  While the report is 
not associated with medical commentary or interpretation 
indicating whether the results of the pulmonary function test 
indicate lung disease due to asbestos exposure, it is stapled 
to a letter from Foster & Sear, L.L.P., which states, "as 
you can see, the doctor has confirmed that you do have an 
asbestos related disease".  Any outstanding records showing 
pertinent treatment or a diagnosis from E.P., M.D., should be 
obtained prior to any new examination.  Additionally, in the 
December 2001 VA examination report, the examiner noted that 
the veteran stated that a month prior he was sent by his 
attorneys to Tyler, Texas for a physical examination in 
conjunction with his participation in an asbestos related 
disease class action suit.  Any records pertaining to a 
lawsuit alleging the veteran has asbestos exposure related 
disease are likely to contain information pertinent to this 
claim, and must be secured.     

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must ensure that all notice 
obligations are satisfied in accordance 
with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, implementing regulations, 
interpretative precedent decisions of the 
United States Court of Appeals for 
Veterans Claims, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran is advised 
specifically of what he needs to 
establish entitlement to the benefit 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  He should be 
advised to submit any pertinent evidence 
in his possession.  The veteran and his 
representative should be given the 
opportunity to respond.  

2.  With the veteran's assistance the RO 
should obtain copies of all available 
outstanding records, VA and private, 
relating to treatment he received for any 
disability he alleges is due to inservice 
exposure to asbestos.  Specifically noted 
in this regard are records of medical 
treatment relating to a September 2001 
pulmonary function test performed by 
E.P., M.D., as well as any pertinent 
records, medical or otherwise, relating 
to the veteran's asbestos related class 
action lawsuit and a physical examination 
reportedly performed in Tyler, Texas, 
around November 2001.  If any records 
sought cannot be obtained, the RO should 
so state.  Any records obtained should be 
associated with the claims file.  In 
conjunction with this development the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.158, and that 
the claim may be processed under those 
provisions should he fail to cooperate 
with development efforts (e.g. provide 
releases).  

3.  After the development above is 
completed to the extent possible, the RO 
should arrange for an examination by a 
pulmonary specialist to ascertain whether 
it is at least as likely as not that the 
veteran now has a lung disorder, to 
include asbestosis, that is due asbestos 
exposure in service (vs. any postservice 
asbestos exposure).  The veteran's claims 
folder (including the two medical 
opinions already on file) must be 
reviewed by the examiner in conjunction 
with the examination.  Any appropriate 
studies should be completed.  The 
examiner should explain the rationale for 
all opinions given.  
 	
4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be issued 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure that the veteran 
has proper notice, and to ensure the record is complete.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


